UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDWIN ALTMAN,
                                 Plaintiff,
                                                                    1:19-CV-10737 (CM)
                     -against-
                                                                    TRANSFER ORDER
 COMMISSIONER OF SOCIAL SECURITY
                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this pro se action seeking review under the Social Security Act, 42 U.S.C.

§§ 405(g) and/or 1383(c)(3), of the Commissioner of Social Security’s final administrative

decision regarding Plaintiff’s application for Social Security benefits. For the following reasons,

this action is transferred to the United States District Court for the Eastern District of New York.

        An action filed pursuant to 42 U.S.C. §§ 405(g) and/or 1383(c)(3) may be brought only in

        the district court of the United States for the judicial district in which the plaintiff resides,
        or has his principal place of business, or, if he does not reside or have his principal place
        of business within any such judicial district, in the United States District Court for the
        District of Columbia.

42 U.S.C. § 405(g); see § 1383(c)(3) (“The final determination of the Commissioner of Social

Security after a hearing under [§ 1383(c)(1)] shall be subject to judicial review as provided in

section 405(g).”).

        Plaintiff alleges that he resides in Brooklyn, Kings County, New York. Because

Plaintiff’s residence is not in this judicial district, and Plaintiff makes no allegation about a

principal place of business, venue is not proper in this Court under §§ 405(g) or 1383(c)(3).

Kings County falls within the Eastern District of New York. See 28 U.S.C. § 112(c).

Accordingly, venue lies in the United States District Court for the Eastern District of New York,
see 42 U.S.C. §§ 405(g) and 1383(c)(3), and this action is transferred to that court pursuant to 28

U.S.C. § 1406(a).

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Clerk of Court is further directed to

transfer this action to the United States District Court for the Eastern District of New York.

Whether Plaintiff should be permitted to proceed further without prepayment of fees is a

determination to be made by the transferee court. A summons shall not issue from this Court.

This order closes this case.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    November 26, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
